This is an appeal from a final judgment upon forfeiture of a bail bond.
There is nothing in the record showing that any briefs were filed in the trial court. The case was submitted in this court on the 15th day of February, 1928. Brief for appellants was filed here on the 14th day of February, 1928.
It is the uniform holding of this court that in cases such as this, briefs must be filed in the trial court and in this court in compliance with the law and rules governing civil cases. We quote from Bates et al. v. State, 283 S.W. 794, as follows:
"There is nothing in the record to show that any brief, or copies of the brief, were filed in the trial court within the time and in keeping with the requirements of the rules pertaining to civil cases, nor is it briefed in this court in keeping with the rules applicable to civil cases. We are, therefore, on this *Page 330 
account, without authority of law to pass upon the merits of the case."
See Swim v. State, 218 S.W. 761; Davis v. State,226 S.W. 409; Grammer v. State, 230 S.W. 165; Wimberly v. State,271 S.W. 608; Walker v. State, 272 S.W. 462.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.